Case 1:19-cv-00099-SMG Document 29 Filed 12/18/19 Page 1 of 8 PagelD #: 91

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

wn nn rn ne nnn nnn nn nn nn nn nn nn nnn nn nn ene nn nnn nnn nn ee ee nee eee Xx
JASWANT SINGH
| Plaintiffs,
-against- 7 _AFFIRMATION
- | 19 CV 99
DHOTHER CONSTRUCTION INC.;
JINDER SINGH;
TARLOK SINGH;
MARFI CONTRACTING CORP.;
Defendants .

won n nn nn ne nnn nn ee ee nn nn ee ee ee ee xX

JONATHAN SILVER, an attorney duly licensed to practice law
in the Courts of the State of New York, affirms under the penalties of
perjury:

1. 1 am the attorney for the plaintiff in this action and I
am familiar with the facts and circumstances set forth herein.

2. I submit this Affirmation in support of this application
seeking Court approval ofa proposed settlement of the claims made

by the plaintiff.
3. The plaintiff commenced this action against the
defendants alleging that the defendants had failed to pay him sums he
was due representing unpaid wages, unpaid overtime premium wages
and unpaid prevailing wages as well as penalties for failing to
provide to him appropriate wage statements and notices as required
under applicable law and regulation.

4. This action also sought extra payments due for
penalties for underpaid overtime wages. as well as applicable interest
and attorneys fees. All of these claims were made pursuant to the -
Fair Labor Standards Act, 29 U.S.C. §201, et seq. (“FLSA”), and the
New York Labor Law §190, et seq. (“NYLL”) and under applicable
law and regulation.

‘5. Plaintiff made claim that he was employed from
approximately June 2016 until August 14, 2018; that he had worked
at public schools in New Rochelle and at the Jamaica Armory located
in Queens New York; that he had performed various tasks including
mason work, demolition work, operating a jackhammer; that he was
initially paid in cash at the rate of $250.00 per day; that in
approximately May 2017 he started receiving his wages by check.
| 6. Plaintiff also stated that on August 18, 2018 he was
injured while at work at the location of the Jamaica Armory located

in Queens New York. He claimed that it occurred on the 18 day of
his work at that location; that he was not paid for his work at that
location.

7. Plaintiff appeared in my office at various times and
plaintiff and this office communicated at various times over the
telephone and by email and by regular mail; this action was
commenced; defendants were served; pleadings were served;
discovery demands were exchanged; this office appeared ata
conference before the Court; the parties exchanged discovery |
documents; this office prepared damage calculations and issued a
letter to counsel with that information all as directed by the Court;
various emails and letters were exchanged among counsel and with
the Court; this office participated in telephone conference calls with
counsel and the Court; the parties agreed to a mediation and counsel
selected a mediator; the parties and counsel appeared at a mediation
and after hours of negotiations came to terms for a proposed
settlement to be submitted to the Court for approval.

8. As a result of the settlement discussions at the
mediation, the parties have agreed to a settlement subject to the
Court’s approval and have set those terms down in a stipulation of
settlement. A copy of that stipulation of settlement is attached as
Attachment | with proposed confessions of judgment and a

stipulation of dismissal attached as Exhibits thereto.
9. In the conduct of this action and through discovery the
following facts and circumstances were revealed. The plaintiff |
worked initially only being paid in cash at a rate less than the
prevailing wage rate including supplemental payments he was due;
that once he started being paid by check he appeared on payroll
reports and was paid prevailing wages and supplemental payments
but was not reported to have worked any overtime hours as he
claimed; that no other employees on the same payroll records worked
overtime either.

10. There was no dispute about his not having been paid
for the 18 days he worked at the Jamaica Armory.

11. There was also no dispute that his actual employer
was defendant DHOTHER CONSTRUCTION INC. and that
defendants HINDER SINGH and TARLOK SINGH were the ©
individuals acting on behalf of DHOTHER who were responsible for
assuring he was paid what he was due. Defendant MAREI
CONTRACTING CORP. simply served as a general contractor and
was provided payroll reports that it relied on to issue payments to
DHOTHER. |

12. At the mediation defendant DHOTHER
CONSTRUCTION INC. and that defendants JINDER SINGH and

TARLOK SINGH made claim that their finances were such that full
payment could not be made of the sums due the plaintiff and that
there were significant unpaid taxes that would serve as a priority
debt.

13. My damage estimate was that the best possible
outcome for the case would be damages totaling approximately
$52,000.00 which would have been based on plaintiff showing that
he worked a lot of overtime as claimed. But, the records provided
showed that no one ever worked any overtime and plaintiff and I
discussed how difficult it would be to show otherwise. Without
overtime, the claim totaled approximately $24,000.00 for unpaid
wages, underpaid prevailing wages. There was also a sum of
approximately $7,500.00 claimed as plaintiff was not provided
certain Wage statements and wage notifications.

14. Plaintiff was advised that the defendants were
claiming that they had no funds and that they owed a very large
amount of money for unpaid taxes so that it would also be difficult to
collect any money even if the case went to trial and the plaintiff
prevailed.

15. After these discussions with plaintiff and after hours
of negotiations with the able and diligent help of the mediator,

plaintiff and I agreed that it would be acceptable and would be fair
and reasonable that we accept the sum of $25,000.00 Dollars as a
settlement amount.

16. When I was retained by plaintiff a retainer agreement
was executed providing that I would receive one third of the sun
collected or $8,333.33. A copy of that retainer agreement is attached
as Attachment 2. Plaintiff would then receive the net sum of
$16,666.67. That one third share of the recovery would be inclusive
of my expenses and costs incurred in bringing the claim for the
plaintiff,

17.1 have also presented to the plaintiff a copy of my
time records. and expense records for review. See Attachment 3 and
4,

18. Plaintiff understands that the settlement amount will
- be paid over time and that there is a penalty so that if the payments
are not made as agreed then a judgment for a sum double the amount
that was still unpaid could be enforced. The confessions of judgment
as executed would be enforceable in that manner after a default as
defined in the agreement.

19. As plaintiff has limited language skills, I arranged to
have his affidavit also submitted as part of this application read by
and translated to plaintiff in Punjabi by Joginder Walia. An affidavit

from Mr. Walia confirming that fact is also submitted.
20. It is submitted that in accordance with the directives
set forth in the case of Cheeks v. Freeport Pancake House Inc. 796 F.
3d 199 (2d Cir 2015), the plaintiff does not release or settle any
claim outside of the matter raised in the action before the Court. He
retains any rights he has concerning his on the job accident. In
addition, it is submitted that the proposed settlement is fair and
reasonable and that the sum to be paid to the undersigned is also fair
and reasonable. |

21. In prosecuting this claim on behalf of the plaintiff the
undersigned has incurred the following expenses: | |

COSTS AND DISBURSEMENTS

- Federal Court filing fee $ 400.00
Service of Process | | 195.00 ©
Total: $ 595.00

22, The undersigned was admitted to practice law in 1979
in New York and I have been engaged during the last 40 years in the
general civil practice of law including wage cases. Such wage.cases
have been a growing portion of my practice over the last several
years. I have been involved in approximately thirty wages cases. My
usual and customary hourly rate for litigation such as this is $400.00

per hour.
23. The total time expended on this case is 37.5
’ hours to date.

24. It is submitted that the plaintiff has been represented
ina professional and fair and equitable manner which is supported by
the fact that the settlement discussed with my client was obtained
- just as he and the. undersigned had discussed would be reasonable and
acceptable. The plaintiff has without reservation agreed to the
settlement as proposed. The sums expended on the case were
necessary and reasonable. Based on the proposed distribution, the
attorneys fees including reimbursement for costs and expenses
requested equals 33.3% of the gross recovery.

WHEREFORE, plaintiff seeks approval of the proposed
settlement and distribution of the settlement proceeds including
reimbursement for costs and disbursements and attorneys fees as set
forth in the proposed stipulation of settlement and plaintiff also

seeks such other and further r as 1s just and proper.

   
  

Dated: Kew Gardens, New
December 18, 2019

 

JONATHAN SILVER ESQ.(7924)
